PER CURIAM.
Anthony M. Quinones (Quinones) pled guilty to conspiring to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 846. The district court1 sentenced him to 180 months in prison and 5 years of supervised release. On appeal, Quinones’s counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Quinones’s plea agreement contains a valid appeal waiver. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc), cert. denied, 540 U.S. 997, 124 S.Ct. 501, 157 L.Ed.2d 398 (2003). Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), for any non-frivolous issues not covered by the appeal waiver, we enforce the waiver, dismiss this appeal, and grant counsel’s motion to withdraw.

. The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri.